Case 7:18-mj-02604 Document 1 Filed in TXSD on 12/20/18 Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
Vv. ) . ou
Rafael MARTINEZ Jr., YOB: 1993 (USA) CaseNo. FAGMY 2G
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 11, 2018 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 846 Conspiracy to Possess with the Intent to Distribute 500 grams or more of a
21 USC 841 mixture or substance containing a detectable amount of crystal

methamphetamine, a Schedule II controlled substance.
Possession with Intent to Distribute 500 grams or more of a mixture or

substance containing a detectable amount of crystal methamphetamine, a
Schedule II controlled substance.

This criminal complaint is based on these facts:

(See Attachment I)

am Continued on the attached sheet.

pprar el oy Dav. dA LindenmAt {be I>4——

 

Complainant's signature
sa ahohg Matthew Dolengowski, DEA Special Agent
Printed name and title
Sworn to before me and signed in my presence.
Date: 1212012018 ~//"F Bch. ME
Judge ’s signature

City and state: McAllen, Texas Juan F. Alanis, U.S. Magistrate Judge

 

Printed name and title
Case 7:18-mj-02604 Document1 Filed in TXSD on 12/20/18 Page 2 of 2°

Attachment I

Since August of 2018, DEA McAllen Special Agents have been investigating the drug trafficking
activities of Rafael MARTINEZ Jr. (hereafter, MARTINEZ).

The week of September 10, 2018, a confidential informant (CI) was in contact with MARTINEZ
regarding the sale of half a kilogram of methamphetamine for $2,500.00. MARTINEZ agreed to
sell the CI the methamphetarnine on September 11, 2018.

On September 11, 2018, DEA Special Agents conducted an operation that resulted in the seizure
of approximately 549.5 grams of suspected crystal methamphetamine in McAllen, Texas. That
afternoon, the CI met with MARTINEZ and another individual to complete the sale. MARTINEZ
made the introduction to the other individual who sold the methamphetamine. The CI provided the
money and received 549.5 grams of methamphetamine. The meeting was recorded. Following the
seizure, DEA Special Agents conducted a field test of the substance, which tested positive for the
characteristics of crystal methamphetamine.
